Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 11-20 of U.S. Application No. 16/645961 filed on 03/10/2020 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving data and processing the data. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving data and processing the data. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a method that processing signal transmission nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 12-16, 18 and 20, applicant recites type of data being collected and processed, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 17, applicant recites a device performing functionalities identical to those of the method of claim 1. The integration of a device in claim 17 does not integrate the 
Regarding claim 19, applicant recites a vehicle device performing functionalities identical to those of the method of claim 1. The integration of a vehicle device in claim 179does not integrate the judicial exception of claim 11 into a practical application of that exception or amount to significantly more than the judicial exception.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. [US 2016/0356623 A1], hereinafter referred to as Matsumoto.
 	As to Claim 11, 17 and 19, Matsumoto discloses a method for operating at least two automated vehicles ([see at least 0046 and 0057]), comprising the following steps: picking up signals which are each transmitted from the at least two automated vehicles ([see at least 0057]); inputting a map as a function of the signals ([see at least 0059]); determining a common driving strategy for the at least two automated vehicles in a way that optimizes a localization potential of the at least two automated vehicles ([see at least 0086 and 0089]), on the basis of the map, and ([see at least 0046, 0087 and 0089]).  

As to Claim 12, Matsumoto discloses a method, wherein the common driving strategy includes a respective trajectory for each of the at least two automated vehicles, and wherein the operation of the at least two automated vehicles takes place along the respective trajectory ([see at least 0056, 0049 and 0087]).  

As to Claim 13, Matsumoto discloses a method, wherein the map includes at least one localization feature ([see at least 0056, 0049 and 0087]).  

As to Claim 14, Matsumoto discloses a method, wherein the localization potential of the at least two automated vehicles is optimized by the common driving strategy including the respective trajectory for each of the at least two automated vehicles in such a way that, during the operation, each of the at least two automated vehicles detects the at least one localization feature in each case via a driving environment sensor system ([see at least 0116]).  


As to Claim 15, Matsumoto discloses a method, wherein the localization potential of the at least two automated vehicles is optimized by the common driving strategy including the respective 5trajectory for each of the at least two automated vehicles in such a way that at least one of the at least two automated vehicles detects the at least one localization feature via a driving environment sensor system ([see at least 0056, 0049 and 0087]); and wherein the at least ([see at least 0056, 0049 and 0087]).  

As to Claim 16, Matsumoto discloses a method, wherein the signals represent at least one current location in each case and one destination in each case of the at least two automated vehicles and/or state variables of the at least two automated vehicles ([see at least 0056, 0049 and 0087]).  

As to Claim 18, Matsumoto discloses a device, wherein the transmitter and receiver unit and/or the input unit and/or the processing unit, is configured to perform a method comprising picking up the signals which are each transmitted from the at least two automated vehicles, inputting the map as the function of the signals, determining a common driving strategy for the at least two automated vehicles in a way that optimizes a localization potential of the at least two automated vehicles, on the basis of the map, and as a function of the signals, and providing the common driving strategy for the operating of the at least two automated vehicles ([see at least 0056, 0049 and 0087]).  


As to Claim 20, Matsumoto discloses a device, wherein the driving strategy is determined by the external server, the external server being configured to: pick up signals which are each transmitted from the at least two automated vehicles ([see at least 0056, 0049 and 0087]); input a map as a function of the picked-up signals ([see at least 0056, 0049 and 0087]); ([see at least 0056, 0049 and 0087]); and provide the common driving strategy for operating the at least two automated vehicles([see at least 0056, 0049 and 0087]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668